Cook, J.,
dissenting. Local zoning ordinances proscribing construction and demolition debris sites may lawfully coexist with state laws that set minimum permit requirements for such sites. When applying the “conflict” test, the majority fails to distinguish statutes that promulgate minimum standards from statutes that essentially “preempt the field” by imposing maximum standards.
The majority reasons that because the state permits the operation of construction and demolition debris facilities in R.C. Chapter 3714, Sheffield municipal ordinances forbidding the operation of these facilities in industrial-zoned areas “conflict” with R.C. Chapter 3714 and are therefore invalid under Section 3, Article XVIII of the Ohio Constitution. The majority’s application of the “conflict” test from Struthers, however, neglects this court’s recent decisions that acknowledge a difference between statutes establishing statewide maximum standards and statutes imposing minimum standards on an activity.
An example of a preemptive statute that establishes a conflict according to the “conflict” test is found in Eastlake v. Bd. of Bldg. Standards (1981), 66 Ohio St.2d 363, 367, 20 O.O.3d 327, 330, 422 N.E.2d 598, 601. There, this court concluded that ordinances imposing strict building code standards conflicted with state statutory provisions establishing less restrictive statewide standards. See id. The language of the statute under consideration, R.C. 3781.12, specified that “[t]he issuance of the authorization for the use of the materials or assemblages described in the petition shall constitute approval for their use anywhere in Ohio.” (Emphasis added.) In Eastlake, this court reasoned that “[standardization of industrialized units, as described in R.C. Chapter 3781, necessarily precludes imposition of local requirements which conflict with the practices *14approved for statewide use.” Eastlake at 367, 20 O.O.3d at 330, 422 N.E.2d at 601.
Likewise, this court concluded that a local ordinance calling for security personnel to pay a fee in order to work in a municipality conflicted with state regulatory provisions prohibiting locally imposed fees. Ohio Assn. of Private Detective Agencies, Inc. v. N. Olmsted (1992), 65 Ohio St.3d 242, 245, 602 N.E.2d 1147, 1149. Similar to the state law in Eastlake, the statute in Assn. of Private Detective Agencies explicitly precluded municipalities from charging fees in addition to the fees designated by the state. R.C. 4749.09 provided that “[n]o license or registration fees shall be charged by the state or any of its subdivisions for conducting the business of private investigation, the business of security services, or both businesses other than as provided in this chapter.” In reviewing the language of R.C. Chapter 4749, this court held that “[w]here, as here, the fee provision in such ordinance conflicts with the statewide regulatory program established pursuant to R.C. Chapter 4749 and, specifically, the prohibition against the imposition of such fees contained in R.C. 4749.09, it is rendered invalid by operation of Section 3, Article XVIII of the Ohio Constitution.” Id. at 245, 602 N.E.2d at 1150.
On the other hand, when considering a statute imposing minimum standards on an activity, this court noted that absent statutory language that limited local regulation, state rules providing minimum' requirements for fire safety did not conflict with local rules that imposed stricter standards. Middleburg Hts. v. Ohio Bd. of Bldg. Standards (1992), 65 Ohio St.3d 510, 513-515, 605 N.E.2d 66, 68-69.
This case focuses upon a statute that is similar to the one in Middleburg Hts. and that is unlike the statutes in Eastlake and Assn. of Private Detective Agencies. The General Assembly included no language in R.C. Chapter 3714 that limits local regulation of construction and demolition debris facilities. Absent is the statutory language of “preemption” reviewed in Eastlake or Assn. of Private Detective Agencies. Moreover, nowhere in R.C. Chapter 3714 does the General Assembly call for the operation of construction and demolition debris facilities statewide. Instead, R.C. Chapter 3714 sets forth minimum requirements for obtaining an operation permit, and thus local zoning regulation prohibiting such activity does not “conflict” so as to invalidate the zoning.
I therefore respectfully dissent from the majority’s judgment that the Sheffield ordinances conflict with R.C. Chapter 3714, thereby rendering the ordinances .invalid-pursuant to Section 3, Article XVIII. I cannot agree with the majority’s conclusion that a conflict exists between this state law imposing minimum standards for the operation of construction and demolition debris facilities and municipal zoning ordinances disfavoring such activity. I would reverse the judgment of the court of appeals.